Order entered April 22, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00319-CV

NORTHERN FRAC PROPPANTS, II, LLC, LAMSTEX MATERIAL HANDLING, LLC,
 JEFFRIES ALSTON, J & P CAPITAL LLC, PATRICK A. TESSON, AND BADGER
                   MINING CORPORATION, Appellants

                                              V.

   2011 NF HOLDINGS, LLC F/K/A NF HOLDINGS, LLC AND NORTHERN FRAC
                   PROPPANTS, LLC, SERIES 1, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-01754

                                          ORDER
       We GRANT Northern Frac Proppants, II, LLC, Lamstex Material Handling, LLC,

Jeffries Alston, Badger Mining Corporation, and 2011 NF Holdings, LLC f/k/a NF Holdings,

LLC’s motions for extension of time to file their briefs and ORDER the briefs be filed no later

than May 25, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE